Exhibit 10.2

 

 AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDMENT (this “Amendment”) dated as of October 7, 2007, by and between United
Industrial Corporation, a Delaware corporation (“Employer”) and James H. Perry
(“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to that certain Employment Agreement
dated March 3, 2000 (the “Employment Agreement”) and they desire to amend those
provisions of the Employment Agreement that survived its termination effective
February 28, 2004, as provided herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
contained, the parties hereto agree as follows:

 

1.             Section 4(v) of the Employment Agreement, which by its express
terms survived the termination of said agreement, shall be amended by adding the
following new provision at the end thereof:

 


“IN THE EVENT THAT THE EMPLOYEE IS DEEMED TO BE A “SPECIFIED EMPLOYEE” (WITHIN
THE MEANING OF SECTION 409A(A)(2)(B)(I) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (“CODE”)) IN ACCORDANCE WITH PROCEDURES SET BY THE EMPLOYER AT THE TIME
OF EMPLOYEE’S TERMINATION HEREUNDER, PAYMENT OF THE SEVERANCE DESCRIBED IN THIS
SECTION 4(V) SHALL BE DELAYED FOR A PERIOD OF SIX MONTHS IMMEDIATELY FOLLOWING
THE EMPLOYEE’S TERMINATION OF EMPLOYMENT (THE “409A DELAY PERIOD”). PAYMENT OF
ANY SEVERANCE AMOUNTS RELATING TO THE 409A DELAY PERIOD SHALL BE MADE TO THE
EMPLOYEE IN A SINGLE SUM PAYMENT ON THE DAY IMMEDIATELY FOLLOWING THE EXPIRATION
OF THE 409A DELAY PERIOD AND ANY REMAINING PAYMENTS SHALL BE MADE IN ACCORDANCE
WITH THE TERMS SPECIFIED HEREIN. EMPLOYEE SHALL NOT BE ENTITLED TO ANY INTEREST
ON OR IN RESPECT OF ANY AMOUNTS UNDER SECTION 4(V) HEREOF NOT PAID DURING THE
409A DELAY PERIOD. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EMPLOYEE
SHALL ONLY BE ENTITLED TO RECEIVE THE AMOUNTS SET FORTH UNDER SECTION 4(V)
HEREOF UPON THE EMPLOYEE’S “SEPARATION FROM SERVICE” WITHIN THE MEANING OF THE
REGULATIONS ISSUED UNDER CODE SECTION 409A.


 


IT IS INTENDED THAT THIS AGREEMENT COMPLY WITH THE PROVISIONS OF SECTION 409A OF
THE CODE AND THIS AGREEMENT SHALL BE LIMITED, CONSTRUED AND INTERPRETED IN A
MANNER CONSISTENT WITH THIS INTENT.”


 

2.             Except as amended hereby, the surviving provisions of the
Employment Agreement shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

3.             This Amendment may be executed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one agreement.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Anna-Maria G. Palmer

 

 

Name:  Anna-Maria G. Palmer

 

Title: Vice President Human Resources

 

 

 

 

 

 

 

/s/ JAMES H. PERRY

 

 

JAMES H. PERRY

 

 

2

--------------------------------------------------------------------------------